       Case 5:19-cv-00023-DCB-MTP Document 1 Filed 03/22/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

 LOUISE LENOIR                                                                         PLAINTIFF

 v.                                                                  5:19-cv-23 DCB-MTP
                                                    Civil Action No. ___________________

 DOLGENCORP, LLC doing business as
 DOLLAR GENERAL STORE                                                               DEFENDANT

                                        COMP LA INT
                                      (Jury Trial Demanded)

       Louise Lenoir files this complaint for damages against Dolgencorp, LLC doing business as

Dollar General. The plaintiff states the following in support of her claims.

       Parties

       1.      The plaintiff Louise Lenoir is an adult citizen of Mississippi who resides at 1030

Lenoir Road, Magnolia, Mississippi 39652.

       2.      The defendant Dolgencorp, LLC doing business as Dollar General Store is a

Kentucky limited liability company. The defendant’s registered agent for service of process is

Corporation Service Company, 7716 Old Canton Road, Suite C, Madison, Mississippi 39110.

       Jurisdiction and Venue

       3.      The Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C.

§ 1332 as it is a civil action between citizens of different states, and the amount in controversy

exceeds $75,000 exclusive of interest and costs. The plaintiff is a Mississippi citizen and the sole

member of Dolgencorp, LLC is Dollar General Corporation, which is incorporated in and has its

principal place of business in Tennessee.




                                               —1—
       Case 5:19-cv-00023-DCB-MTP Document 1 Filed 03/22/19 Page 2 of 4




       4.      The Court may assert jurisdiction over the defendant consistent with the

Fourteenth Amendment.

       5.      Venue is proper in this Court under 28 U.S.C. § 1391 as a substantial part of the

events or omissions giving rise to the claims occurred in this judicial district.

       Facts

       6.      Dolgencorp, LLC doing business as Dollar General Store owns and operates the

store located at 1005 Union Church Road, Magnolia, Mississippi 39652. Dolgencorp, LLC owned

and operated the store on January 5, 2019 at the time the plaintiff was injured.

       7.      On January 5, 2019, the plaintiff was a customer at the Dollar General Store in

Magnolia, Mississippi.

       8.      On the day of the incident, the plaintiff was on her way to a funeral and came in to

purchase a sympathy card. As the plaintiff walked towards the card section, she saw that the aisle

was blocked by a stock person, so she turned to go down an adjacent aisle. As the plaintiff

rounded the corner to walk down the aisle, she tripped and fell over what she believes to be a

metal basket holder.

       9.      The plaintiff broke her hip when she fell. The broken hip required surgery and

then rehabilitation.

       Count One: Premises Liability

       10.     The defendant Dolgencorp, LLC was in control or possession of the premises on

which the plaintiff was injured.

       11.     The plaintiff was the defendant’s business invitee at the time of the fall.




                                                —2—
       Case 5:19-cv-00023-DCB-MTP Document 1 Filed 03/22/19 Page 3 of 4




       12.        The defendant owed a duty to the plaintiff to maintain its premises in a reasonably

safe condition.

       13.        The defendant breached its duty to the plaintiff by allowing an unreasonably

dangerous condition to exist on the premises.

       14.        The defendant’s breach of its duty owed to the plaintiff proximately caused the

plaintiff’s injuries and damages.

       Damages

       15.        The plaintiff suffered injuries to her hip from the fall. Her injuries have resulted in

the following damages:

                  a.     Past and future medical expenses

                  b.     Past and future pain and suffering

                  c.     Past and future lost earnings

                  d.     Any other category of damages allowed under the law and supported by

                  the evidence.

       Wherefore, the plaintiff demands judgment against the defendant in an amount sufficient

to compensate him for his injuries and losses.

       Jury trial demanded.

                  Dated: March 22, 2019.

                                                                 Respectfully submitted,

                                                                 Louise Lenoir

                                                         By:     /s/ James M. Priest, Jr.        ,
                                                                 Her attorney




                                                  —3—
      Case 5:19-cv-00023-DCB-MTP Document 1 Filed 03/22/19 Page 4 of 4




Of counsel:

 W. Bobby Gill, III, MSB # 9857        Gerald M. Abdalla, Jr., MSB # 101213
 bobby@glplawfirm.com                  jerry@abdalla-law.com
 James M. Priest, Jr., MSB # 99352     Abdalla Law, PLLC
 jamie@glplawfirm.com                  602 Steed Road, Suite 200
 Gill, Ladner & Priest, PLLC           Ridgeland, Mississippi 39157
 344 Highway 51, Second Floor          (601) 487-4590 telephone
 Ridgeland, MS 39157                   (601) 487-4595 facsimile
 (601) 352-5700 telephone
 (601) 352-5353 facsimile




                                     —4—
